Illinois Official Reports

                                  Appellate Court



                   Bulduk v. Walgreen Co., 2015 IL App (1st) 150166



Appellate Court      SAIME SEBNEM BULDUK and ABDULLAH BULDUK,
Caption              Plaintiffs-Appellants, v. WALGREEN COMPANY, an Illinois
                     Corporation, Defendant-Appellee.



District & No.       First District, First Division
                     Docket No. 1-15-0166



Filed                October 5, 2015
Rehearing denied     November 10, 2015


Decision Under       Appeal from the Circuit Court of Cook County, No. 12-L-001069; the
Review               Hon. Daniel T. Gillespie, Judge, presiding.



Judgment             Affirmed in part and reversed in part; remanded for further
                     proceedings.


Counsel on           Lane Le Brocq & Lange, LLP (Stephen K. Le Brocq and Nicholas
Appeal               Lange, of counsel), and Lane Legal Services, P.C. (Nicholas Lange
                     and Nejla Lane, of counsel), both of Chicago, for appellants.

                     Sanchez Daniels & Hoffman LLP, of Chicago (John J. Piegore and
                     Edric S. Bautista, of counsel), for appellee.



Panel                JUSTICE HARRIS delivered the judgment of the court, with opinion.
                     Justice Cunningham concurred in the judgment and opinion.
                     Justice Connors dissented, with opinion.
                                               OPINION

¶1       Walgreen Company’s (Walgreen) motion for summary judgment on her complaint
     alleging negligence, negligent spoliation of evidence, and res ipsa loquitur. On appeal,
     plaintiff argues that the trial court erred in granting summary judgment because a genuine
     issue of material fact exists as to whether the dangerous condition on defendant’s property
     was open and obvious. Plaintiff also argues that Walgreen’s spoliation of its surveillance
     tapes prevented her from establishing the facts necessary to support her negligence claim,
     and alternatively, that the doctrine of res ipsa loquitur applies to establish her negligence
     claim. For the following reasons, we reverse the judgment of the trial court on the negligence
     claim and affirm on the claim for negligent spoliation of the evidence, and remand for further
     proceedings.

¶2                                        JURISDICTION
¶3       The trial court entered its final order disposing of the case on December 15, 2014.
     Plaintiffs filed their notice of appeal on January 13, 2015. Accordingly, this court has
     jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from
     final judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30,
     2008).

¶4                                         BACKGROUND
¶5       On April 28, 2010, plaintiff entered a Walgreen store to purchase cosmetics products.
     While in the cosmetics aisle, plaintiff walked around a large, plugged-in cleaning machine
     placed in the middle of the aisle. While browsing the cosmetics products on the shelf, the
     cleaning machine “hit [p]laintiff on her lower back, without warning or notice, causing
     severe and permanent injuries.” On January 31, 2012, plaintiff filed her original negligence
     complaint against defendant Walgreen. Thereafter, plaintiff filed several amended complaints
     and in her third and final amended complaint, she alleged four counts against Walgreen: (1)
     negligence, (2) negligent spoliation of evidence, (3) res ipsa loquitur, and (4) loss of
     consortium. With respect to negligence, plaintiff alleged that while browsing the cosmetics
     aisle at a Walgreen store, she was hit by a cleaning machine that had been left in the middle
     of the aisle. The machine had fallen and hit her lower back, causing permanent injuries.
     Plaintiff’s negligent spoliation of evidence claim alleged that Walgreen failed to download or
     preserve camera footage from the store’s surveillance system on the day of the incident.
     Plaintiff also alleged that a presumption of negligence existed, pursuant to res ipsa loquitur,
     because the injury resulted from a cleaning machine under Walgreen’s control and the
     individuals operating the machine on the day in question left the country after learning of
     their forthcoming depositions. Finally, plaintiff alleged loss of consortium for her husband,
     plaintiff Abdullah Bulduk, based on her injuries.
¶6       Walgreen filed motions for summary judgment as to the negligence, negligent spoliation
     of evidence, and res ipsa loquitur counts. It also filed a motion to dismiss plaintiff’s claim for
     loss of consortium.1 In its motion for summary judgment as to negligence, Walgreen claimed

        1
         Loss of consortium is not an issue on appeal.

                                                  -2-
       that the cleaning equipment injuring plaintiff was owned by Brite Site, a company Walgreen
       hired to clean the store in question. Walgreen argued that it did not owe a duty to plaintiff
       since it exercised no control over Brite Site employees, their work, or Brite Site’s cleaning
       machines. Walgreen further argued that Brite Site was an independent contractor that
       retained control over its own activities, and its employees were not employees, agents, or
       servants of Walgreen. In response, plaintiff argued that Walgreen was liable because it
       retained a supervisory power to prevent Brite Site from using its cleaning machines in a
       harmful manner, and Walgreen provided cleaning supplies to Brite Site which were required
       for the operation of the cleaning machine at issue. Walgreen replied that it did not supervise
       the work of Brite Site and therefore had no liability.
¶7         In its motion for summary judgment as to negligent spoliation of evidence, Walgreen
       claimed that it did not have a duty to preserve evidence unless plaintiff could establish that an
       agreement, contract, statute, special circumstance, or voluntary undertaking had given rise to
       a duty to preserve the evidence, and that a reasonable person in Walgreen’s position should
       have foreseen that the evidence was material to a potential civil action. Walgreen argued that
       plaintiff could not establish these factors because the surveillance footage at issue did not
       record the area of the store where the injury occurred, and therefore a reasonable person
       would not foresee that such evidence would be relevant to a cause of action. Plaintiff
       responded that based on the evidence, a minimum of three cameras could have captured the
       incident and the only surveillance downloaded was the tape by the entrance of the store.
¶8         In its motion for summary judgment as to res ipsa loquitur, Walgreen argued that it did
       not owe plaintiff a duty of care, and thus the claim must fail. Plaintiff responded that
       Walgreen exercised control over the cleaning machine at issue and allowed Brite Site to
       bring the machine in the store while customers were shopping, thus rendering the doctrine of
       res ipsa loquitur applicable.
¶9         The trial court granted Walgreen’s motions for summary judgment as to the negligence
       claim, the negligent spoliation of evidence claim, and the res ipsa loquitur claim. We assume
       each of these motions were granted without a hearing, as no transcripts of any hearings are
       included in the record on appeal. Plaintiff now appeals.

¶ 10                                           ANALYSIS
¶ 11       Plaintiff contends that the trial court erred in granting summary judgment in favor of
       Walgreen on plaintiffs’ negligence claims. Summary judgment is proper where the pleadings,
       depositions, admissions and affidavits on file, viewed in the light most favorable to the
       nonmoving party, show that no genuine issue of material fact exists and the moving party is
       entitled to judgment as a matter of law. Cochran v. George Sollitt Construction Co., 358 Ill.
       App. 3d 865, 872 (2005). Summary judgment is not proper where material facts are in
       dispute or reasonable persons might draw different inferences from the undisputed facts.
       Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). We review the trial court’s
       grant of summary judgment de novo. Cochran, 358 Ill. App. 3d at 872.
¶ 12       To state a cause of action for negligence, plaintiff must show that defendant owed her a
       duty, defendant breached that duty, and defendant’s breach was the proximate cause of
       plaintiff’s injury. Hills v. Bridgeview Little League Ass’n, 195 Ill. 2d 210, 228 (2000).
       Generally, a business operator owes its invitees a duty to exercise reasonable care in
       maintaining the premises in a reasonably safe condition for use by its invitees. Ward v.

                                                   -3-
       K mart Corp., 136 Ill. 2d 132, 141 (1990). To determine whether a duty exists, we consider
       the following factors: (1) the foreseeability that defendant’s conduct will result in injury to
       another; (2) the likelihood of injury; (3) the burden of guarding against injury; and (4) the
       consequences of placing such a burden on defendant. Green v. Jewel Food Stores, Inc., 343
Ill. App. 3d 830, 832 (2003). However, under common law there is no duty to protect
       invitees against dangers which are known to them or from dangerous conditions which are
       open and obvious. Ward, 136 Ill. 2d at 142.
¶ 13        An exception to the open and obvious danger rule exists when one “ ‘has reason to expect
       that the invitee’s attention may be distracted, so that [she] will not discover what is obvious,
       or will forget what [she] has discovered, or fail to protect [herself] against it.’ ” Id. at 149-50
       (quoting Restatement (Second) of Torts § 343A cmt. f, at 220 (1965)). In these cases, the fact
       that the danger is known or obvious is not “ ‘conclusive in determining the duty of the
       possessor, or whether [it] has acted reasonably under the circumstances.’ ” Id. at 150
       (quoting Restatement (Second) of Torts § 343A cmt. f (1965)). The supreme court in Ward
       held that in determining whether the distraction exception applies, the proper inquiry is
       “whether the defendant should reasonably anticipate injury to those entrants on [its] premises
       who are generally exercising reasonable care for their own safety, but who may reasonably
       be expected to be distracted *** or forgetful of the condition after having momentarily
       encountered it.” Id. at 152. “Whether in fact the condition itself served as adequate notice of
       its presence or whether additional precautions were required to satisfy the defendant’s duty
       are questions properly left to the trier of fact.” Id. at 156.
¶ 14        Here, plaintiff was a customer who entered defendant’s store to purchase cosmetic items.
       Plaintiff alleges that an industrial cleaning machine was negligently placed in the middle of a
       shopping aisle. While plaintiff reached for her items on the shelf, the machine slipped in
       some manner and struck her in the back. She alleges that while in the aisle she was focused
       on finding the cosmetic items she wanted to purchase and was distracted, thereby failing to
       notice the danger the machine posed.
¶ 15        We find it reasonably foreseeable that a customer at a Walgreen store would be distracted
       by searching for items on a shelf and not notice the danger imposed by a cleaning machine
       left in the middle of the shopping aisle. Defendant knew the cleaning machines were being
       used at its store on the day in question. If there was a reasonable likelihood of injury from
       accidents involving the large machine, the burden of guarding against such injury for
       defendant would not be significant. It is for the trier of fact to determine whether defendant
       was negligent since reasonable persons could draw different conclusions from the facts in
       this case. “[W]hen a court cannot conclude as a matter of law that a condition posed an open
       and obvious danger, then ‘the obviousness of the danger is for the jury to determine.’ ” Duffy
       v. Togher, 382 Ill. App. 3d 1, 8 (2008) (quoting Klen v. Asahi Pool, Inc., 268 Ill. App. 3d
1031, 1044 (1994)). Our dissenting colleague (infra ¶ 25) states, “there is no question that the
       presence of the cleaning machine” in the middle of the aisle was an open and obvious danger.
       Like the trial court’s ruling, that is a conclusion based on personal opinion without any
       explanation as to how and upon what factors the “open and obvious danger” conclusion was
       reached. We can only say that without question there existed a cleaning machine in the
       middle of the aisle. That alone does not render it to be an open and obvious danger. Upon
       hearing all the evidence reasonable persons may very well conclude either result, but most



                                                    -4-
       importantly it is a question of fact to be determined by the trier of fact. Since a genuine issue
       of material fact exists, the trial court’s grant of summary judgment was erroneous.
¶ 16       Defendant disagrees, citing True v. Greenwood Manor West, Inc., 316 Ill. App. 3d 676,
       680 (2000), Kleiber v. Freeport Farm & Fleet, Inc., 406 Ill. App. 3d 249, 259 (2010), and
       Kuhn v. Goedde, 26 Ill. App. 2d 123, 126 (1960). However, these cases are distinguishable.
       In True and Kleiber, the plaintiffs offered no evidence or testimony that they were distracted
       from noticing the dangerous conditions. In Kuhn, there was no evidence that the land owner
       even knew that the tractor causing the injury was on the premises on the day of the accident.
       We are not persuaded by defendant’s argument here.
¶ 17       Plaintiff also contends that the trial court erred in granting summary judgment on her
       negligent spoliation claim. A defendant may owe “a duty of due care to preserve evidence if
       a reasonable person in the defendant’s position should have foreseen that the evidence was
       material to a potential civil action.” Boyd v. Travelers Insurance Co., 166 Ill. 2d 188, 195
       (1995). Furthermore, in a negligence claim involving the loss or destruction of evidence,
       plaintiff must allege sufficient facts showing that such loss or destruction caused her to be
       unable to prove her underlying suit. Id. at 196.
¶ 18       In her complaint, plaintiff alleged “[o]n information and belief” that video evidence of
       the accident existed but was not preserved by defendant. However, in its motion for summary
       judgment, defendant stated that all surveillance video footage from the evening of the
       accident was reviewed, and any footage showing plaintiff was sent to the insurer. The only
       footage showing plaintiff was when she entered and exited the store. The two cameras that
       would have captured footage in the cosmetics area were not focused on the section where
       plaintiff was injured. This testimony is undisputed. Since the video footage did not record the
       incident, its loss or destruction could not cause plaintiff to be unable to prove her case.
       Therefore, summary judgment as to the negligent spoliation claim was proper. Due to our
       disposition of the case, we need not address plaintiff’s contention in the alternative that the
       doctrine of res ipsa loquitur applies to establish her negligence claim.
¶ 19       For the foregoing reasons, the judgment of the circuit court is affirmed in part and
       reversed in part, and the cause remanded for further proceedings.

¶ 20      Affirmed in part and reversed in part; remanded for further proceedings.

¶ 21       JUSTICE CONNORS, dissenting.
¶ 22       The majority opinion concludes that summary judgment in favor of Walgreen was
       improper on plaintiff’s claim of negligence because she established a triable issue as to
       whether Walgreen owed her a duty. As the majority notes, there are certain factors that our
       supreme court has identified as relevant to the existence of a duty: the “reasonable
       foreseeability” of injury, the likelihood of injury, the magnitude of the burden of guarding
       against it and the consequence of placing that burden upon defendant. (Internal quotation
       marks omitted.) Ward v. K mart Corp., 136 Ill. 2d 132, 140 (1990).
¶ 23       The first factor in determining duty is foreseeability, as no legal duty arises unless the
       harm is reasonably foreseeable. Kleiber v. Freeport Farm & Fleet, Inc., 406 Ill. App. 3d 249,
       256 (2010). In a situation where a plaintiff alleges that an injury was caused by a condition of
       the defendant’s property, and the plaintiff was an invitee on the property, whether the injury


                                                   -5-
       is reasonably foreseeable is governed by section 343 of the Restatement (Second) of Torts,
       which sets forth the general rule on the duty of care owed by possessors of land to invitees.
       Id. (citing Restatement (Second) of Torts § 343 (1965)). Section 343 provides:
                     “A possessor of land is subject to liability for physical harm caused to his invitees
                 by a condition on the land if, but only if, he
                         (a) knows or by the exercise of reasonable care would discover the condition,
                     and should realize that it involves an unreasonable risk of harm to such invitees,
                     and
                         (b) should expect that they will not discover or realize the danger, or will fail
                     to protect themselves against it, and
                         (c) fails to exercise reasonable care to protect them against the danger.”
                     Restatement (Second) of Torts § 343 (1965).
¶ 24        An exception to this general rule is set forth in section 343A of the Restatement, which
       provides as follows:
                 “A possessor of land is not liable to his invitees for physical harm caused by any
                 activity or condition on the land whose danger is known or obvious to them, unless
                 the possessor should anticipate the harm despite such knowledge or obviousness.”
                 Restatement (Second) of Torts § 343A(1) (1965).
¶ 25        Illinois courts adopted this open and obvious danger rule as an exception to the duty of
       care owed by possessors of land to invitees, recognizing that it was not foreseeable to a
       possessor of land that an invitee would be injured when the condition or danger was open and
       obvious. Kleiber, 406 Ill. App. 3d at 257. Our supreme court has noted, and the comments in
       section 343A state, that the word “known” denotes the existence of the condition or activity,
       as well as the danger it involves, and that the word “obvious” means that both the condition
       and the risk would be recognized by a reasonable man exercising ordinary perception,
       intelligence, and judgment. Diebert v. Bauer Brothers Construction Co., 141 Ill. 2d 430, 435
       (1990); Restatement (Second) of Torts § 343A cmt. b (1965). Here, plaintiff’s own testimony
       during her deposition was that she saw the cleaning machine in the middle of the aisle, and
       that it was on stable ground and did not look like it was going to fall. Accordingly, I would
       find that there was no question that the presence of the cleaning machine, and any danger it
       may have presented, was known and obvious. See also True v. Greenwood Manor West, Inc.,
       316 Ill. App. 3d 676, 680 (2000) (distraction exception did not apply where plaintiff offered
       no evidence that she was distracted when she tripped over a fan and where the evidence
       showed that the fan was plainly visible, that plaintiff saw the fan when she entered the room
       and initially walked past it without any problem, and nothing obstructed her view).
¶ 26        However, there are two limited exceptions to this “known and obvious” danger rule. The
       exception applicable to the case at bar is the distraction exception, which is that
       foreseeability may be found where a landowner knows or should know that an entrant may
       be distracted such that the entrant may fail to discover the known and obvious danger, or will
       forget what she has discovered. Kleiber, 406 Ill. App. 3d at 257.
¶ 27        Here, there was no evidence presented in the pleadings that would establish that plaintiff
       was distracted at the time of her alleged injury such that she failed to discover the cleaning
       machine in the aisle, or that she forgot that it was there. In fact, as stated above, plaintiff
       admitted in her deposition testimony that she saw the cleaning machine in the middle of the


                                                    -6-
       aisle and that she purposefully walked around the cleaning machine to avoid coming in
       contact with it. Plaintiff also failed to present any evidence or testimony that she became so
       distracted after having encountered the cleaning machine or that she had forgotten about its
       presence. To me, this is not a set of circumstances in which the narrow distraction exception
       would apply, and I would find that plaintiff’s injury was not reasonably foreseeable.
¶ 28       Turning to the remaining three factors in the duty analysis as cited above, the likelihood
       of plaintiff’s injuries, the magnitude of the burden defendant would bear if the duty were
       placed on defendant, and the consequences of placing the burden on defendant, I would then
       note that the likelihood of injury is generally considered to be slight when a condition is open
       and obvious because it is assumed that a person encountering the condition will appreciate
       and avoid the risk it presents. Id. at 260 (citing True v. Greenwood Manor West, Inc., 316 Ill.
       App. 3d 676, 681 (2000)). Since the cleaning machine sitting in the middle of the aisle was
       open and obvious, I would find that the likelihood of injury in this case was slight.
¶ 29       I also would find that to impose a duty with regard to the cleaning machine would impose
       a great burden on Walgreen. It would require Walgreen to constantly monitor the aisles and
       immediately remove anything from the aisles that a customer might come in contact with.
       See True, 316 Ill. App. 3d at 677-78 (although the cost of removing the fan, the open and
       obvious danger, when not in use would be slight, the cost of taking like measures with
       respect to other similar objects with which visitors might collide would be great).
¶ 30       In light of the foregoing considerations, I would find that Walgreen did not owe a duty to
       plaintiff and that the trial court did not err in granting summary judgment on the issue of
       negligence in favor of Walgreen.




                                                  -7-